          Case 1:20-cv-00060-AJN Document 93 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                5/12/2020



  Felix Castillo, et al.,

                            Plaintiffs,
                                                                      20-cv-60 (AJN)
                  –v–
                                                                         ORDER
  Cornell Pace Inc., et al.,

                            Defendants.


ALISON J. NATHAN, District Judge:

        The initial pre-trial conference currently scheduled for May 15, 2020 is hereby adjourned

sine die. The Court will enter the case management plan and refer this case to Judge Netburn for

a settlement conference. The parties may direct their proposal for a limited exchange of

discovery in advance of the settlement conference to Judge Netburn.

        SO ORDERED.


             12 2020
 Dated: May ____,
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                    1
